Citation Nr: 0426014	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation benefits under 
38 U.S.C. § 1151 for rectourethral fistula, postoperative 
colostomy, due to surgery performed by VA for adenocarcinoma 
of the prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955 
and from June 1955 to May 1958.

By a decision entered in August 1998, the RO denied the 
veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for rectourethral fistula, postoperative colostomy, 
due to surgery performed for adenocarcinoma of the prostate.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal 
within one year.  As a result, the RO's decision became 
final.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1998).  The current appeal comes to the Board of Veterans' 
Appeals (Board) from a July 2001 decision by the RO that 
disallowed the veteran's application to reopen the previously 
denied claim.

This matter was previously before the Board in June 2003, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in August 2004, and the 
veteran's representative submitted written comments in 
September.  This appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c).

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151.  The matter of his actual entitlement to such 
benefits requires further development, and is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., as set forth below.


FINDINGS OF FACT

1.  By a decision entered in August 1998, the RO denied the 
veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for rectourethral fistula, postoperative colostomy, 
due to surgery performed for adenocarcinoma of the prostate.  
The RO notified him of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The evidence received since the time of the August 1998 
decision includes an opinion from a private physician 
indicating that VA negligence directly and proximately caused 
the veteran to suffer an entirely unnecessary fistula between 
his colon and bladder/urinary tract, and further 
complications as a result thereof.  This opinion was not of 
record at the time of the prior disallowance; is not merely 
cumulative or redundant of the evidence that was then of 
record; bears directly and substantially upon the specific 
matter under consideration; and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for rectourethral fistula, postoperative colostomy, 
due to surgery performed by VA for adenocarcinoma of the 
prostate.  38 U.S.C.A. §§ 1151, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The current version of 38 U.S.C. § 1151 (applicable to claims 
received by VA on or after October 1, 1997; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) provides, in 
pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

As noted above, the matter of the veteran's entitlement to 
compensation benefits under 38 U.S.C. § 1151 has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, his claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an opinion from Jimmy 
Graham, M.D., dated in November 1999, indicating that VA 
negligence directly and proximately caused the veteran to 
suffer an entirely unnecessary fistula between his colon and 
bladder/urinary tract, and further complications as a result 
thereof.  This evidence was not of record at the time of the 
prior disallowance in August 1998; is not merely cumulative 
or redundant of the evidence that was then of record; bears 
directly and substantially upon the specific matter under 
consideration; and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The evidence is therefore new and material, 
and the claim is reopened.  To this limited extent, the 
appeal is granted.


ORDER

The veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for rectourethral fistula, postoperative colostomy, 
due to surgery performed by VA for adenocarcinoma of the 
prostate is reopened; to this limited extent, the appeal is 
granted.


REMAND

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  These regulations, effective from 
September 2, 2004, provide, in part, that VA fault may be 
established by showing that VA furnished the care or 
treatment in question without obtaining the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  In determining whether there was informed consent, 
VA is to consider whether there was substantial compliance 
with the requirements set out in 38 C.F.R. § 17.32.  The 
regulations further provide that, in determining whether an 
event is "not reasonably foreseeable" for purposes of 
§ 1151, VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with § 17.32 informed consent 
procedures.

The record in this case includes a May 1999 letter from the 
VA Office of Regional Counsel in Atlanta, Georgia, indicating 
that the veteran signed an informed consent in connection 
with the matter here in question.  Significantly, however, 
the actual consent form is not of record.  Neither are the 
pertinent operative reports.  Accordingly, and because the 
veteran has not had an opportunity to have the RO consider 
his claim under the new regulations in the first instance, 
the Board will remand this matter for further development and 
to ensure the veteran full procedural due process of law.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should contact the VA Medical 
Center (VAMC) in Atlanta, Georgia and request 
copies of any signed consent forms that were 
obtained in connection with the radical 
retropubic prostatectomy performed in 
September 1997; the diverting loop colostomy 
performed in October 1997; and the colostomy 
take-down performed in April 1998.  The RO 
should also ask the VAMC to provide copies of 
the operative reports for each of those 
procedures, and copies of any records 
reflecting relevant treatment the veteran may 
have had at that facility since April 2004.  
The evidence obtained should be associated 
with the claims file.

2.  The veteran should be asked to provide 
any additional evidence in his possession 
that pertains to the claim on appeal.  He 
should be given a reasonable opportunity to 
respond to the request, and any evidence he 
submits should be associated with the claims 
file.

3.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claim here in question.  In so 
doing, the RO should consider and apply the 
new regulations implementing 38 U.S.C. 
§ 1151.  If the benefit sought remains 
denied, the RO should furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



